Conviction is for robbery with firearms, punishment being confinement in the penitentiary for life.
For two reasons the appeal will be dismissed. It appears from the affidavit of the sheriff that after conviction appellant assaulted the jailer, made his escape and was not recaptured by the officers until the third day after such escape. By reason of such escape under Art. 824, C. C. P., this court loses jurisdiction of the appeal.
Also there has been filed in this court an affidavit from appellant advising that he does not wish to prosecute his appeal further and requesting that it be dismissed.
For both reasons, the appeal is dismissed.
Dismissed.